COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Senior Care Living, VI, LLC and Mark C. Bouldin v. Preston
                            Hollow Capital, LLC, UMB Bank N.A., and TMI Trust
                            Company
Appellate case number:      01-21-00602-CV
Trial court case number:    19-DCV-265897
Trial court:                458th District Court of Fort Bend County
       Appellants, Senior Care Living, VI, LLC (“Senior Care”) and Mark C. Bouldin,
have appealed from the trial court’s August 4, 2021 Final Judgment and Order Appointing
Post-Judgment Receiver. In its Final Judgment, the trial court awarded damages, in the
cumulative amount, of approximately $50 million, in favor of appellees, Preston Hollow
Capital, LLC, UMB Bank N.A., and TMI Trust Company (collectively, “appellees”).
        On November 29, 2022, appellant, Mark C. Bouldin, filed an “Emergency Motion
to Enforce Stay.” On November 30, 2022, Bouldin filed a “Supplement to Emergency
Motion to Enforce Stay.” In the motion and supplement, Bouldin requested that this Court
enter a temporary order pursuant to Texas Rule of Appellate Procedure 24.4(c) to “extend[]
the time for Mr. Bouldin to post a new bond until [a]ppellees have ceased all collection
efforts and the garnishments at issue are released,” and to “stay[] all collection and
judgment enforcement activities on behalf of [a]ppellees.” In his November 29, 2022
motion and November 30, 2022 supplement, Bouldin requested that this Court enter the
requested order “by Friday December 2, 2022.”
      On December 1, 2022, appellees filed a response in opposition to Bouldin’s
emergency motion to enforce stay. Also on December 1, 2022, Bouldin filed a “Reply to
Appellees’ Response to Emergency Motion to Enforce Stay.”
       Bouldin’s emergency motion and supplement to enforce stay are denied.
      It is so ORDERED.

Judge’s signature: ____/s/ April Farris_________
                    Acting individually  Acting for the Court

Date: ___December 2, 2022_______




                                         2